﻿It is a pleasure to extend to you, Sir, at the outset of my speech, the sincere congratulations of the delegation of the State of Bahrain on your election to the presidency of the forty-sixth session of the General Assembly. It is a source of delight and happiness to see a distinguished diplomat from our sisterly kingdom of Saudi Arabia assume this lofty post; it is evidence of the high esteem in which the Kingdom of Saudi Arabia is held in the world and of the appreciation and respect you enjoy in the international community. I am pleased to express to you our best wishes for success in directing the proceedings of this session.
I should also like to express our sincere thanks to Mr. Guido de Marco for the competence with which ha guided the proceedings of the General Assembly during his presidency last session. I also wish to avail myself of this opportunity to place on record my appreciation of the untiring efforts by Mr. Javier Peres de Cuellar, the Secretary-General, to strengthen the role of the Organisation in the maintenance of peace and security in the world, and of the sincere attention he paid to the Gulf crisis, which enabled the world Organisation to promote global solidarity and uphold international legality.
It is also my pleasure to offer congratulations to the delegations of the Republic of Korea, the Democratic People's Republic of Korea, the Federated States of Micronesia, the Marshall Islands, Estonia, Latvia and Lithuania on their accession to membership of the United Nations. He are sure that their admission into our Organization will contribute to the achievement of the objectives of the Charter.
For a year now, world events have been unfolding in quick succession. It is rather difficult for the observer to plumb the depths of their significance at first glance due to the fact that those events are so interlaced that they resemble the intermingled light and darkness in the early hours of the dawn of a new day. Faced with such astounding developments, the idea of a new world order has become the topic of discussion in many international assemblies and political forums, particularly after the bastions of the cold war have crumbled and their memory has begun to fade in the pages of history.
There is no doubt that the cold war, with its various implications, left its imprint on the period front 1945 to 1990. With its and, international relations no longer follow a particular pattern; they are neither bipolar nor multipolar. It is to be hoped that the unfolding of events at this heightened tempo will make us pause, contemplate and ponder the movement of history and the paths it charts so that we may find our way to the future.
It is hardly surprising when one pauses and ponders such major changes in search of the batter future which alluded previous generations, that one aspires to carry out those projects of which mankind dreams and explores the common denominators which impel nations towards cooperation, rapprochement and harmony. It is at such critical moments in history that mankind needs a new vision with which to see the world in a true light, and from a multidimensional perspective based on the fact that international policy will yet again turn round the axis of a new pattern of relations that requires the development of a set of sophisticated plans to deal with the global issues of security, the environment, natural resources, population and other problems which will be influential factors in the twenty-first century.
We believe that the structure of the new world order should be based on the following essential foundations: security; development in all its aspects; and interaction between cultures and civilisations and exchanges between the States and peoples of the world. It is imperative that this new structure should include a competent international authority, which should oversee all the systems within the United Nations framework.
The new system of world security must revolve around two main axes, the international and the regional. However, the most important point on which to focus at the international level during the coming phase is the development in the United Rations of a concept of collective security that would rest on two cornerstones:
First, the prohibition of the use of force or the threat of the use of force in international relations for any reason whatsoever, as set out in the provisions of the Charter (Chapter I, Article II (4)).
Second, a collective response by the international community, represented by the Security Council, in cases involving threats to peace, breaches thereof or aggression, in accordance with Chapter VII of the Charter.
As we perceive it, the application of collective security requires us to meet several conditions, the most important of which are:
First, viewing peace as one indivisible whole. Given the intricacy and diversity of international relations, the outbreak of war between two States can affect the interests of other States. Under the system of collective security, all States would have a legal and moral obligation to participate in deterring aggression everywhere in the world and restoring peace.
Second, the neutrality and objectivity of the system of collective security, in the sense that measures would be taken against the aggressor State regardless of its identity or whether it was strong or weak, rich or poor.
Third, the global character of the membership of the system of collective security. All peace-loving States should participate in the system so as to ensure its universality and effectiveness.
Fourth, the machinery of the system for enforcing collective measures should be potent and effective enough to deter any country which may contemplate aggression and to inflict appropriate punishment on aggressors.
As regards the regional axis of security, it should be borne in mind that every State, irrespective of its size or economic means, has vital security concerns that are inherent to its history and geographical location. Each State also has a legitimate right to protect its national security. Thus, we view the question of security in the Gulf region from a multidimensional perspective designed to assimilate the lessons of the past, satisfy the needs of the present and avoid the dangers of the future.
The Iraqi occupation of the sisterly state of Kuwait uncovered a serious flaw in the concept of regional security in the Gulf, which compels us to search deliberately for means of deterrence to protect ourselves against the evils of the adventurous and the covetous in order to prevent them from undermining the stability and security of this sensitive part of the world. Here, I recall the words of George Santayana, who wrote, "Those who cannot remember the past are condemned to repeat it". He are resolved never to relive that bitter experience, no matter what the reasons or the circumstances.
The war for the liberation of Kuwait drew a dividing line between the end of the cold war era and the start of the era of the new world order, which began with the repulsing of the Iraqi aggression against Kuwait, on the principles of collective security. This, however, does not mean that all possible threats of the use of force have been eliminated with the termination of the cold war. In this context, our recommendations for the future components of regional security in the Gulf are as follows:
First, security arrangements capable of deterring any aggressor should be used to avert any potential threats.
Second, earnest action to achieve comprehensive economic, social and cultural development. This is an essential prerequisite of the national security of all the States of the region.
Third, non-interference in the internal affairs of States and respect for the principle of the sovereignty of every state in the Gulf region over its natural and economic resources.
Fourth, adherence to the principle of settlement of disputes by peaceful means alone.
At the same time, our conception of security in the Gulf region takes into account the geographical and political dimensions of the Middle East, since it is impossible to effectively buttress security along the shores of the Gulf without us all having a clear picture of all dimensions of security issues in the neighbouring States of the region.
In the previous session, I reiterated our conviction that the Middle East should be proclaimed a zone free of weapons of mass destruction, specifically nuclear, chemical and biological weapons. Today, we are even more resolved to achieve this goal because of our belief that international security is intrinsically linked to its regional constituents and our conviction that strengthening the security of the Middle East region by making it completely free of weapons of mass destruction will be a positive contribution to the maintenance of world peace. On the other hand, proclaiming the Middle East a zone free of weapons of mass destruction would turn the attention of its States to the question of economic, scientific and technological development and lead them to cooperate in the field of the peaceful uses of nuclear energy.
The second foundation for the structure of the new world order is the fact that development and security are closely and inseparably linked. The founders of the United Nations ware aware of the dialectics of the linkage between development and peace and explained the extent of that association in the provisions of the Charter. When peace is threatened, the march of peoples towards a better tomorrow is obstructed, the individual is denied his daily needs, and the gap between the poor and rich widens, leading to increased tensions between States.
Emphasis on economic considerations and their relationship to the problems of peace and security in the world should gain the attention of the international community, and States should become more aware of the concept of collective economic security. The main objective of development is to satisfy human needs and aspirations and to eliminate reasons for denying the individual his right to economic well-being.
Unfortunately, the world suffered during the past year a marked reduction in economic growth. Horse still, the United Nations, in its world economic survey of 1991, expected the rate of world economic growth for this year to be zero. In the light of such trends, both the developed and developing States should cooperate within the framework of the United Nations to overcome the negative aspects of the world economy and stimulate equitable growth in the economies of the developing countries so as to reduce tensions in the world.
One of the most important issues related to development is that of the environment, which has lately come to the forefront of international concerns. Climatic changes, pollution of the air and the sea, desertification and the depletion of the ozone layer all have negative effects on mankind's present and future. The war in the Gulf added new dimensions to the problem of tampering with the environment when the Iraqi forces leaked oil into the waters of the Gulf and set fire in Kuwait to some 732 oil wells that blazed for several months, and in fact many of them continue to burn despite all efforts to extinguish them. 
We hope that both the world economy and the environment will soon improve through the ongoing constructive dialogue undertaken within the framework of the United Nations system. He trust that the eighth session of the United Nations Conference on Trade and Development, to be held in Colombia in February 1992, and the third United Nations Conference on Environment and Development, scheduled to be held in Brazil in June of that year, will lay the groundwork for international accord and cooperation to solve those problems.
The third foundation of any new world order is the necessary cultural interaction between the peoples of the world. Now that mankind has no other way of progressing and developing but to cooperate and achieve harmony between peoples, the time has come to give this issue the priority it deserves and to draw attention to its various human dimensions. Any person who knows his history must know that, over the centuries, States crumble and civilizations disappear after they had made great strides on the road to progress and advancement. Today, however, science and technology have brought together nations and peoples from various parts of the world and made isolation a non-starter in a world of interwoven interests that is closely knit by the modern means of communication and the activities of giant transnational corporations whose arms extend to every part of the globe.
Throughout history, disparity and differentiation among peoples have often led to conflict and war, making rivalry and hostility the predominant characteristics of relations between States motivated by narrow self-interest. Now that wars have become an even more heinous evil, we are duty bound to find a way to eliminate the conflict between cultures and to draw them closer together. Because wars begin in the minds of men, we should embark on establishing peace education, promoting the concept of the interrelationship between the cultures of the world and erasing the motives for war from people's minds.
At a time when the United Nations is seeking to create a more balanced and just world order, it is imperative that no particular culture should look down from a position of dominant strength upon the cultures of other nations. This requires a more profound dialogue between cultures in a new spirit inspired by the recognition of the co-equal cultural interrelatedness of all the peoples of the world. This pattern of relations between people is inspired by the teachings of the holy Koran, which exhorts humans to seek harmony and affinity among themselves, as in the words of the Almighty:

0 mankind! We created You from a single (pair) Of a male and a female. And made you into Nations and tribes, that Ye may know each other Not that ye may despise (Each other). Verily The most honoured of you In the sight of God Is he who is the most Righteous of you. (Sura XLIX. verse 13)
The events which have taken place in the international arena since the General Assembly's last session embody numerous indicators that point at a tendency to peaceful solutions to many international and regional issues and problems. Of particular interest is the matter of the Kuwaiti prisoners of war detained in Iraq, because it bespeaks defiance to Security Council resolutions and international conventions. We appeal to the international community to move towards a speedy solution to this humanitarian problem, freeing those prisoners forthwith and repatriating them safely to their homeland.
In the forefront of other international issues is the question of the Palestinian people and the various kinds of repression it continues to suffer at the hands of the Israeli occupation authorities. At the heart of the peace process in the Middle East is the exercise by the Palestinian people of its right to self-determination. He therefore call upon the Security Council to impose international legality, elaborate the bases for peace between all parties concerned in the Arab-Israeli conflict, and take a firm and serious international stand that may force Israel to accept a comprehensive and just solution to the question of Palestine, in accordance with the relevant United Nations resolutions, and to recognize the right of the Palestinian people to establish its own independent State on its national soil. It should be emphasized that the Israeli occupation forces must withdraw from all occupied Arab territories, including Al-Quds, southern Lebanon and the Syrian Arab Golan.
We hope that the current United States initiative and other efforts exerted in the international arena will contribute to creating an atmosphere conducive to holding the peace conference and reaching a just and lasting solution to the Middle East issue.
As regards Lebanon, we call upon the international community to support the decisions and actions taken by that country's Government to firmly establish the rule of its legitimate authority. We also appeal to the Security Council to take action on implementing its resolution 425 (1978) by ensuring the withdrawal of the Israeli forces and the restoration of the authority of the Lebanese State and its sovereignty over southern Lebanon.
With regard to the situation in South Africa, this year has witnessed positive steps towards repealing the policies of apartheid. We trust that this will be followed by the complete elimination of all manifestations of social discrimination and the restoration of the political and constitutional rights of the black majority in South Africa.
Concerning the Cyprus question, we hope that progress in the talks between the two Cypriot communities, under the auspices of the Secretary-General of the United Nations, will be achieved so that Cyprus can regain its unity.
We look forward to seeing the countries of the world cooperating with each other through the United Nations. May their cooperation in peaceful areas expand and surmount all obstacles and barriers so that international solidarity may be strengthened and harmony among the peoples of the world may prevail. Obstacles of all sorts have not been able to halt the spread of knowledge to all parts of the world, and history teaches us that learning and knowledge cannot be isolated or made the exclusive realm of one particular region or State. The technological revolution has enabled man to overcome those barriers, and technological innovations have had a far-reaching influence on bringing peoples together and making every people feel itself an integral part of one big interrelated society and that its interests are affected by what happens to other peoples.
On the level of international relations, the United Nations is truly the most important expression of this age and one of its salient features. As the world Organization follows the path charted for it, the bonds of interrelation between States grow stronger and people's perception of the fusion of their interests increases.
The survival of the United Nations as an edifice of world peace and its continued fulfilment of its mission are no longer subject to the will of one State or group of States. They now flow from the noble message the United Nations upholds and the great missions assigned to it, which are expanding daily to include various fields, such as the means to bring States closer together, the maintenance of peace, and the well-being of the peoples of the world.
